Citation Nr: 1048319	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent 
for claudication of left-sided femoral-to-popliteal bypass 
related to vein conduit damage.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2010) for right calf claudication as secondary to VA 
surgical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a failed left femoral to 
above knee popliteal artery bypass with ipsilateral saphenous 
vein with loss of use of both legs.  The Veteran initiated an 
appeal of this decision.  In February 2009, the RO granted 
compensation under 38 U.S.C.A. § 1151 for claudication of left-
sided femoral-to-popliteal bypass related to vein conduit damage, 
with a 60 percent evaluation assigned as of April 2007, while 
continuing the denial of section 1151 compensation for right calf 
claudication in a February 2009 Statement of the Case.  The 
Veteran subsequently perfected his appeal as to the section 1151 
claim for right calf claudication and also appealed the initial 
60 percent evaluation for the lower extremity disability.  Both 
matters are currently before the Board on appeal and were 
addressed during an October 2010 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.








REMAND

With regard to the claudication of left-sided femoral-to-
popliteal bypass related to vein conduit damage, the Board is 
aware that this disability has been rated by analogy under 
38 C.F.R. § 4.104, Diagnostic Code 7114 (2010) as 
arteriosclerosis obliterans.  See 38 C.F.R. §§ 4.20, 4.27.  
However, the Veteran's September 2009 VA arteries and veins 
examination, conducted in conjunction with a total disability 
evaluation (38 C.F.R. § 4.16) claim, did not address the specific 
criteria listed in Diagnostic Code 7114.  Moreover, the Veteran 
asserted during his October 2010 hearing that his disability had 
worsened since his last VA examination.  Accordingly, a further 
VA arteries and veins examination is warranted in conjunction 
with the higher initial rating claim.

As to the claimed right calf claudication, the Board notes that 
several nexus opinions of record, including a January 2009 
opinion from a VA doctor and a June 2010 opinion from Martin T. 
Evans, M.D., have largely addressed the etiology and the role of 
negligence and other fault with regard to the left lower 
extremity.  The Veteran has not been examined to date to more 
carefully ascertain the etiology, and any possible causal role of 
either negligence or other fault or an event not reasonably 
foreseeable, as regards the right lower extremity.  This matter 
should also be addressed upon examination.

In a statement dated in February 2010, the Veteran's 
representative contended that the RO committed error insofar as 
it did not request VA medical quality assurance records 
pertaining to the Veteran's prior VA surgical procedures in 
connection with his claim.  The United States Court of Appeals 
for Veterans Claims (Court) raised several pertinent issues and 
complex considerations relevant to such VA quality assurance 
records in Hood v. Shinseki, 23 Vet. App. 295 (2009).  VA's 
quality assurance program is congressionally mandated and 
provides for protections from disclosure, but the extent to which 
the records may be reviewed or sought in connection with a claim 
for VA compensation benefits has been contested by the Veteran's 
representative.  Accordingly, the Board has attempted to address 
the Court's concerns as expressed in Hood in the remand 
directions below.

Finally, during the October 2010 Travel Board hearing, the 
Veteran asserted a causal connection between the claimed right 
lower extremity disability and the left-sided disability for 
which he is receiving section 1151 compensation.  The question of 
such a secondary relationship should be addressed in the context 
of the pending section 1151 claim.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims on appeal.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  This letter should also 
reference the type of evidence needed to 
show a secondary causal relationship 
between the claimed right lower extremity 
disability and the left lower extremity 
disability, for which section 1151 
compensation has been granted.  The Veteran 
should also be notified of VA's practices 
in assigning disability evaluations and 
effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO/AMC should undertake to 
determine whether VA medical or 
adjudicative personnel may permissibly 
review or associate with the claims file 
any records of VA quality assurance 
pertaining to the Veteran's lower extremity 
surgeries, or, rather, whether such records 
are legally privileged to such an extent 
that they are protected from any and all 
review by VA personnel in connection with a 
claim for VA compensation benefits.

If it is found that the records may not be 
released but they may be reviewed, the 
RO/AMC should indicate whether a staff 
member or physician might be permitted to 
review the pertinent records of quality 
assurance and state whether there is any 
indication in those records of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination, or an event not 
reasonably foreseeable.

The RO/AMC should document in the claims 
file its findings with regard to whether or 
the extent to which disclosure of the 
quality assurance records sought by the 
Veteran through his representative is 
permitted.  See Hood v. Shinseki, supra.

3.  Then, the Veteran should be afforded a 
VA arteries and veins examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the claudication 
of left-sided femoral-to-popliteal bypass 
related to vein conduit damage and the 
nature and etiology of the claimed right 
calf claudication.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  For both 
extremities, the examiner should address 
the following: 1) the walking distance (in 
yards, at a level grade at two miles per 
hour) at which there is claudication; 2) 
trophic changes; 3) the ankle/brachial 
index; and 4) any findings of ischemic limb 
pain at rest, deep ischemic ulcers, and 
diminished peripheral pulses.

Based on a review of the claims file and 
the clinical findings of the examination, 
and in regard to the right lower extremity 
disability, the examiner should provide the 
following opinions as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that: 1) 
there was additional disability as a result 
of a showing of carelessness, negligence, 
lack of proper skill, error in judgment, or 
a similar instance of fault on the part of 
VA providers; or an event not reasonable 
foreseeable in the course of such treatment 
or surgery; and 2) the claudication of 
left-sided femoral-to-popliteal bypass 
related to vein conduit damage permanently 
worsened the right calf claudication.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated, with the section 1151 claim 
including consideration of the question of 
secondary right lower extremity disability 
as due to the claudication of left-sided 
femoral-to-popliteal bypass related to vein 
conduit damage.  If the determination of 
either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



